13-294
         Liu v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 755 124
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 31st day of July, two thousand fourteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       XING QI LIU,
14                Petitioner,
15
16                       v.                                     13-294
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Stephen J. Flynn, Assistant
27                                     Director; Arthur L. Rabin, Attorney,
28                                     Office of Immigration Litigation,
29                                     U.S. Department of Justice,
30                                     Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Xing Qi Liu, a native and citizen of the

 6   People’s Republic of China, seeks review of a December 14,

 7   2012, decision of the BIA, affirming the July 21, 2011,

 8   decision of Immigration Judge (“IJ”) Alan A. Vomacka,

 9   denying Liu’s application for asylum, withholding of

10   removal, and relief under the Convention Against Torture

11   (“CAT”).     In re Xing Qi Liu, No. A087 755 124 (B.I.A. Dec.

12   14, 2012), aff’g No. A087 755 124 (Immig. Ct. N.Y. City July

13   21, 2011).    We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA.     See Xue Hong Yang

17   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   The applicable standards of review are well established.

19   See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v.

20   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     The agency

21   may, considering the totality of the circumstances, base a

22   credibility finding on an asylum applicant’s demeanor, the


                                     2
 1   plausibility of his account, and inconsistencies in his

 2   statements and other record evidence without regard to

 3   whether they go “to the heart of the applicant’s claim.”

 4   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 5   64.   Substantial evidence supports the agency’s

 6   determination that Liu was not credible.

 7         The agency reasonably relied on Liu’s demeanor, noting

 8   that his testimony was hesitant at times.     See 8 U.S.C.

 9   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d
10   77, 81 n.1 (2d Cir. 2005).    That finding is supported by the

11   hearing transcript, and further bolstered by specific

12   examples of contradictory statements.     See Li Hua Lin v.

13   U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We

14   can be still more confident in our review of observations

15   about an applicant’s demeanor where, as here, they are

16   supported by specific examples of inconsistent testimony.”).

17   Indeed, the agency reasonably found inconsistencies in the

18   record related to when Liu began attending his current

19   church and whether he has ever had a passport, held a job in

20   the United States, or lived in upstate New York.    Liu’s

21   explanations for many of these inconsistencies were

22   themselves inconsistent.     See Majidi, 430 F.3d at 80.


                                     3
 1       The agency also reasonably questioned Liu’s credibility

 2   based on his inability to define “prayer.”    Liu claimed to

 3   have begun practicing Christianity five years prior to his

 4   hearing and had testified on direct that he “pray[ed]” in

 5   church in China.   See Rizal v. Gonzales, 442 F.3d 84, 90 (2d

 6   Cir. 2006) (providing that the agency may err in basing a

 7   credibility finding on an applicant’s lack of doctrinal

 8   knowledge, but recognizing that there may be “instances in

 9   which the nature of an individual applicant’s account would

10   render his lack of a certain degree of doctrinal knowledge

11   suspect and could therefore provide substantial evidence in

12   support of an adverse credibility finding.”).    Similarly,

13   the agency did not err in questioning his assertion that he

14   had not been baptized because he only recently had

15   discovered his church’s requirements for baptism, given his

16   testimony that he had known of the importance of being

17   baptized even while in China and that he was in regular

18   attendance at his church.   See id.

19       Having questioned Liu’s credibility, the agency

20   reasonably relied further on his failure to provide

21   independent corroborating evidence.   See Biao Yang v.

22   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

23

                                   4
 1       Accordingly, the agency’s adverse credibility

 2   determination is supported by substantial evidence, and was

 3   dispositive of Liu’s claims for asylum, withholding of

 4   removal, and CAT relief.   See Xiu Xia Lin, 534 F.3d at 167;

 5   see also Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any stay of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.    Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16




                                    5